DETAILED ACTION
Claims 1, 12-15, 17, and 35-43 were pending. Claim 1 was withdrawn. Claims 12-15, 17, and 35-43 were examined.
Applicant has amended claim 12 to include “a mass spectrometer,” a limitation previously discussed in the last action. Claims 1, 12-15, 17, and 35-43 are pending. Claim 1 stands withdrawn.
Claims 12-15, 17, and 35-43 are present for examination.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/14/2022 has been entered.
 	All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
Priority
The instant application, filed 12/13/2019 is a continuation of 15/019,258, filed 2/9/2016, now U.S. Patent 10,525,020. 15/019,258 claims priority from Provisional Application 62/115,101, filed 2/11/2015.

Claim Rejections - 35 USC § 101
(Maintained)
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 12-15, 17, and 35-43 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims methods are directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 12-15, 17, and 35-43 are directed towards “a system for distinguishing between or among at least two conditions for diagnosis and/or risk assessment of an individual suspected of having or observed as having atypical development, wherein the at least two conditions comprise attention deficit hyperactivity disorder (ADHD) and non-attention deficit hyperactivity disorder (non-ADHD).” 
The system comprises “a kit” and a “non-transitory computer-readable medium having instructions.”
The kit is comprised of testing instruments for measuring a level of 3- Indoxyl Sulfate (3-IS) in a biological sample obtained from the individual.
The non-transitory computer-readable medium having instructions stored thereon, wherein the instructions, when executed by a processor, cause the processor to 
determine the existence of ADHD in the subject or the likelihood that the subject has ADHD as opposed to non-ADHD, in the measured 3-IS level is higher that the reference level. 
3-indoxyl sulfate levels in the blood of a subject and determining those levels relative to a reference level.  The value of 3-indoxyl sulfate as well as the connection between that and ADHD is a law of nature and is drawn to a judicial exception.  The step of determining can reasonably be interpreted as an abstract idea which is also a judicial exception (even if performed in a generic computer). This does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the practice of taking samples from patients to measure various biomarkers is extremely common place and well known. In fact the specific 3-IS marker is well known. This is evidenced by Laroche et al.1 which discloses how to measure indoxyl sulfate2 levels from blood as early as 1933. Additionally, Morio3  and Zgoda-Pols4 are cited as additional evidence that this was well known, including via MS specifically.  Morio is cited as evidence that the identification of indoxylsulfate by mass spec from blood and urine samples was known in the art and part of a standard metabolomics panel. See Abstract Morio, as well as Table 3, on page 927, and figure 4, page 929). Morio was published in November 2014 which is prior to applicant’s earliest claimed priority date in February 2015. Zgoda-Pols is from 2011 and they also tested indoxyl sulfate levels in plasma and used LC-MS and GC-MS for their analysis.  Similarly to Morio, they are also doing a metabolic analysis and they were specifically measuring the effect on 3-IS levels following administration of SCH 900424, a compound which is known to cause chronic kidney failure (see abstract, and page 48, column 1). They specifically measured 3-IS concentrations in a quantitative assay from mouse plasma and used LCMS (See page 49, column 1, first paragraph).  Thus not only was it known for a long time how to measure indoxylsulfate levels in samples from patients, it was demonstrated by multiple sources via the mass-spec specifically.  These steps are simple conventional and routine and do not add significantly more to the judicial exceptions. 
Response to Arguments: Firstly, Applicant argues in regards to Step 2A-Prong 1 that the claims are not directed towards a judicial exception, noting the claims require a sample, a kit, instruments, and a non-transitory computer readable media. The problem here is that all these components are generic. They are known in the art and are all conventional and routine in the diagnostics art. This is clearly noted in the rejection of record. 
Applicant next argues in regards to Step 2A-Prong 2 that in the instant application the claims are directed towards a practical application with meaningful limits. However, Applicant’s claims are directed towards taking a measurement (taught in the art) and then from the single measurement diagnosing a patient. Applicant does nothing post diagnosis. Therefore, the claims are only directed towards the natural law, and do not add any limitation after diagnosis. Therefore, this line of argument is not persuasive. 
Applicant than states that the invention is unconventional to use a mass spec for the determination of 3-IS for diagnostic purposes. However, Applicant is misusing “unconventional” here. The computer is generic, the mass spec is generic. Therefore, the only this new in the claim is the law of nature. Therefore, this argument is not persuasive.
Applicant’s last argument is the instant invention is an improvement of the current method, and that the improvement is therefore eligible for patenting. Unfortunately the current claims, as written are not eligible for reasons described above, and it’s unclear how this argument changes the limitations of the claims in any way to move the needle towards eligibility. As the claims are still are nothing more that the use of conventional equipment.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 12-15, 17, and 35-43 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,525,020. Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘020 patent is directed to using a system, a mass spec instrument with computer attached, to measure/determine ADHD in the same patient subset.
	 
Conclusion
No claims are allowed. 
All claims are drawn to the same invention claimed in the earlier application and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the earlier application.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action in this case.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no, however, event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J SCHMITT whose telephone number is (571)270-7047. The examiner can normally be reached M-F 8-6 MidDay Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J SCHMITT/            Examiner, Art Unit 1629              

/JEFFREY S LUNDGREN/            Supervisory Patent Examiner, Art Unit 1629                                                                                                                                                                                                                                                                                                                                                                          


    
        
            
        
            
        
            
    

    
        1  Laroche et al., “The determination of indoxyl in the blood”, 1933, Diagnostica tec. Lab., volume 4, pages 136-9, ABSTRACT ONLY.  Copy of abstract is attached. 
        2 3-indoxyl sulfate is also commonly called “indoxylsulfate” or “indoxyl sulfate” or “3-IS”
        3 Morio et al. “Metabolomics reveals differential metabolic adjustments of normal and overweight subjects during overfeeding”, 2015, Metabolomics, Vol. 11, pages 920-938.  Published 22 November 2014. 
        4 Zgoda-Pols et al. “Metabolomics analysis reveals elevation of 3-indoxyl sulfate in plasma and brain during chemically-induced acute kidney injury in mice: investigation of nicotinic acid receptor agonists”, 2011, Toxicology and Applied Pharmacology, Vol. 255, pages 48-56.